DETAILED ACTION
	Claims 1, 3-6, 10-17, 20-22, 24-26, 43-45 are currently pending.  Claims 1, 3-6, 10-14, 16-17, 20-22, 24, 43-45 are currently under examination.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/20/2021 has been entered.
 Withdrawn Rejections
The prior rejection of claims 1, 3-6, 8, 10-14, 16-17, 20-22, 24 and 43-45 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn as a result of Applicant’s amendment to specify internal and external drug concentrations which are supported in the instant specification.  
Examiner’s Note
Applicant's amendments and arguments filed 05/20/2021 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby 
New Objections/Rejections:
The following objections are newly applied.
Claim Objections
The reply filed on 05/20/2021 is not fully responsive to the prior Office Action because of the following omission(s) or matter(s): 
     The amendments to the claims do not comply with the Revised Amendment Practice of 37 CFR 1.121 (See OG Notice 23 September 2003).  Specifically, a list of all claims should be submitted, the text of withdrawn claims must be included in the listing of the claims and the text of canceled claims must be omitted.  Further the claims must have the proper identifiers in parenthetical expression.
	Claims 15 and 25-26 are objected to as not containing the correct claim identifier.  Claims 15 and 25-26 are identified as previously presented, but should be indicated as withdrawn.  
	It is noted that 37 CFR 1.121 also states a claim which is previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-6 are directed to at least one external and internal coating or impregnations further comprise a non-alexidine solute, wherein the solute is further indicated in the claims.  Dictionary.com states that the definition for solute is a substance dissolved in a given solution (page 1), no definition of solute was found in the instant specification.  The metes and bounds of the instant claim are unclear as to whether the additional ingredients are in dissolved form, thus further requiring a solvent present, or if the ingredients are just additional, and may be applied in a solution form.  It is unclear if the final product of the medical device requires additional ingredient in dissolved form, a solvent to be present or if the limitation is directed to a product by process limitation.  For examination purposes either interpretation will be deemed to be correct.
	Modified Rejections:
	The following rejections are modified based on Applicant’s claim amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3-4, 10-14, 16-17, 20-22 and 43-45 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,328,698 (previously applied) in view of Feeley (previously applied), US 2010/0196434 (previously applied), US 2011/0150961 (previously applied) and US 2004/0208985 (previously applied).
Regarding claim 1, the limitation of a medical device adapted for contact with a vessel or cavity in the body, the medical device including a tubular portion comprising 
Regarding claim 3, the limitation of wherein at least one the external and internal coatings or impregnation further comprise a non-alexidine solute is met by the ‘698 patent teaching matrix polymer materials used with the bioactive agent for coating the medical device (column 6, lines 15-35).
Regarding claim 14, the limitation of wherein the medical device comprises at least one of the group including alexidine is met by the ‘698 patent teaching alexidine (column 4, lines 65-70).
Regarding claim 20, the limitation of wherein the alexidine is bulk distributed is met by the ‘698 patent teaching alexidine combining a matrix polymer which is melted and combined with the active agent before extrusion (claims 1 and 12, column 4, lines 65-70), which results in an active agent mixed with a polymer mixed together.
Regarding claim 21, the limitation of wherein the medical device comprises one or more of a catheter is met by the ‘698 patent teaching a catheter (column 3, lines 60-70).
The ‘698 patent does not specifically teach the external coating comprising alexidine at both anti-thrombogenically effective and anti-microbially effective, wherein 2 of the external surface area of the device and the internal coating is at least 200 ug/cm2 of the internal surface area of the device, wherein the internal coating or impregnation is less concentrated than the external coating or impregnation (claim 1).
The ‘698 patent does not specifically teach adapted with or insertion into at least one of the vascular system, urinary tract or the respiratory system (claim 22).
The ‘698 patent does not specifically teach the coating having a thickness ranging from 1 nanometer to 1 millimeter (claims 43-44).

Feeley teaches a multi-layer extrusion processes tackle tubing challenges (title).  Multi-layer extrusion or co-extrusion can be defined as the extrusion of multiple layers of material simultaneously product multilayered tubing.  Multi-layer technology is primarily employed to improve functionality (page 1, second paragraph).  The multi-layer tubing in medical devices allows for creation of tubing with different properties for the exterior and interior surface (page 2, first paragraph).  Modern multi-layer extrusion processing equipment wherein individual layers to be only a few microns thick is taught (page 2, fourth paragraph). Catheters are taught (page 3, first paragraph).
The ‘434 publication teaches implantable catheters comprise an antimicrobial agent in a coating or bulk distributed (abstract).  Agents are taught to be coated on the catheter and/or incorporated in the catheter material during manufacture.  At least a portion of the catheter can be coated with the antimicrobial agent [0019].  Antimicrobial agents are taught to include alexidine [0021].  The antimicrobial agent can be present in the catheter in a concentration of 0.01-20%, 200 micrograms per cm length of catheter 
Regarding claim 22, the limitation of wherein the medical device is adapted for contact with or insertion into at least one of the vascular system, the urinary tract or the respiratory system is met by the ‘434 publication teaches catheters including venous catheters and urinary catheters [0027].
Regarding claim 10, the limitation of wherein the alexidine is capable of reducing a thrombogenic event that takes place on at least one of the external surface and the internal surface and reducing microbial activity that take place on the external and internal service is met by the ‘698 publication teaching alexidine coating on a medical substrate. The ‘434 publication teaches a coating of alexidine on both the internal and external surface in the claimed range, and thus would have the claimed activity, absent factual evidence to the contrary. 
The ‘961 publication teaches anti-infective catheters, such catheters include a drug and polymer in the form of a coating (abstract, [0012]).  The active agent is taught to be present on the catheter surface area at from 0.1 ug to 1 mg per cm2 [0016].  In certain embodiments the active agent is present at 1ug to 1.1 mg per cm of the catheter [0018].  The average thickness of the coatings is taught to be 1 um to 20 um ([0025-[0026]).
Regarding claims 11-13 and 16-17, the limitation of wherein the external surface comprises alexidine at a concentration capable of reducing thrombogenic events, whereby a comparator medical device having an external surface comprising chlorohexidine at the same concentration as alexidine is not capable of detectably 2 [0016].
The combination of references does not specifically teach the first concentration is not the same as the second concentration (claim 1) wherein at least one solute is at a different concentration in the external substance solute group than in the internal substance solute group (claim 4).
The combination of references does not specifically teach wherein both the external surface and the internal surface comprise the coating and the concentration of alexidine in the coating on the internal surface compared to the external surface differs by at least 1.25 fold (claims 45).
The ‘985 publication teaches an implant having a coating comprising a polymer matrix containing a pharmaceutical active compound.  Preferably the implant has a coating polymer on the exterior wall surface that is thicker than the coating of the polymer on the interior surface (abstract).  The coated implant is dried by solvent evaporation to remove 10 to 100% total solvent to produce a pharmaceutical active loaded implant [0016].  Implants are taught to include catheters [0114].  The implant coating has a thickness of 1.5 to 50 times that of the polymer matrix on the interior wall surface [0157].  It is preferred that the pharmaceutical loaded coating being continuous over the coated surface.  Preferably it should be of substantially uniform thickness on each surface coated.  It is preferred for the coating to be on both sides of the device, but that it to be different thickness on the inside to the outside of the device.  It is preferred 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use the specific urinary catheter as taught by the ‘434 publication as the ‘698 patent teaches a catheter coated with alexidine and the ‘434 patent teaches the specific catheter, a urinary catheter, which may be coated with alexidine, thus making it obvious to use a specific catheter using the same active agent.
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use the concentration of alexidine as taught by the ‘434 publication and the ‘961 publication on the device as taught by the ‘698 patent because the ‘698 patent teaches the use of alexidine on a catheter and the ‘434 publication teaches a specific amount of alexidine known to be used on catheters. It would have been prima facie obvious to one of ordinary skill in the art to use the concentration of active agent taught by the ‘961 publication for the alexidine compound taught by the '434 publication because the '961 publication teaches known amount of anti-infective agents to be used on catheters [0016] and the '434 publication teaches an antimicrobial agent on a catheter [0002].  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success as the ‘961 publication teaches a range of anti-infective agents including the catheter surface area at from 0.1 ug to mg per cm2 [0016] and 1ug to 1.1 mg per cm of the catheter [0018] and the ‘434 publication teaches 200 ug per cm length of catheter, thus ‘961 publication and the ‘434 publication 2, proving and expectation of success in using the claimed range taught by the ‘961 publication as the concentration of actives on a catheter coating overlap.  Additionally it would be prima facie obvious to one of ordinary skill in the art at the time the invention was made to optimize the concentration of the active agent as the ‘961 publication and the '434 publication teach a range of concentration in the coating and the '961 publication additionally teaches the active agent concertation is chosen to achieve the desired level of infection control with negligible systemic exposure [0232], thus teaching a reason to optimize the active agent concentration in the coating. As MPEP 2144.05 recites “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization”.
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use the coating thickness as taught by the ‘961 publication on the catheter taught by the ‘434 publication because the ‘961 publication teaches known coating thickness to be used on catheter containing ant-infective agents and a polymer (abstract, [0025]-[0026]) and the '434 publication teaches a catheter containing a polymer and an antimicrobial agent (abstract, [0002]).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use a coating on both the exterior and interior of the catheter as the ‘698 patent teaches alexidine coating on a catheter and the ‘434 publication teaches an alexidine coating on a catheter which is on at least a portion of the device thus teaching it may be on the whole device.  One of ordinary skill in the art 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use a higher concentration of active agent through the use of a thicker coating on the exterior surface of the catheter coating as taught by the '434 publication because the ‘985 publication teaches the use of a thicker drug containing coating on the exterior surface of a device is known in art ([0166], abstract).  One of ordinary skill in the art at the time the invention was made would be motivated to use a thicker coating and higher drug concentration on the exterior surface of the catheter as the '985 publication teaches the drug to be released directly to the tissue and minimizing systemic delivery of the drug through use of a thin interior coating [0166].  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success as the ‘434 publication teaches at least a portion of the catheter to be coated wherein the agents are disposed on the catheter in such as a way for the agent to be in contact with a desired portion of the body [0019], wherein a range of concentration of the active agent is taught in the coating [0024] and the '985 publication teaches it was known in the art to coat catheters with different coating thickness for the desired release of the active agent ([0114], [0157]). 

Claim 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,328,698, Feeley, US 2010/0196434, US 2011/0150961 and US 2004/0208985 as applied to claims 1, 3-4, 10-14, 16-17, 20-22 and 43-45  above, and further in view of US 2003/0049300 (previously applied).
As mentioned in the above 103(a) rejection, all the limitations of claims 1, 3-4, 10-14, 16-17, 20-22 and 43-45 are taught by the combination of the ‘434 publication and the ‘961 publication.  
The combination of references do not specifically teach the coating further comprising polyether polyurethane (claim 24).
The ‘300 publication teaches antimicrobial compositions and use of the compositions with medical devices such as catheters.  The active agent is mixed with a solution containing a polymer and coated on the medical device (abstract).  The coating solution is taught to include polyether polyurethane-urea block copolymer in a mixture with THF/alcohol and the active agent [0046].  The preferred include composition is taught to include hydrophilic polyether polyurethane urea [0062].  Alcohols are taught to include methanol [0060].
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use the polyether polyurethane urea as taught by the ‘300 publication for the coating taught by the ‘698 patent and the ‘434 publication as the ‘434 publication teaches the use of hydrophilic polymers in the catheter or its coating layer comprising an antimicrobial agent ([0026]-[0027]) and the ‘300 publication teaches polymer coatings used on a catheter include polyether polyurethane-urea block copolymer ([0046], [0062]).  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success as the ‘300 publication teaches the use of polyurethane urea on a catheter, wherein the polymer is taught as hydrophilic .
Claim 5-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,328,698, Feeley, US 2010/0196434, US 2011/0150961 and US 2004/0208985 as applied to claims 1, 3-4, 8, 10-14, 16-17, 20-22 and 43-45 above, and further in view of US 5,897,911 (previously applied).
As mentioned in the above 103(a) rejection, all the limitations of claims 1, 3-4, 10-14, 16-17, 20-22 and 43-45 are taught by the combination of the ‘434 publication, the’961 publication and the ‘300 publication.  
The combination of references does not specifically teach further comprising at least one distinguishing solute present in only one of the external solute group or the internal substance solute group, wherein the distinguishing solute comprises a polymer that is not covalently bound to the medical device (claim 5), specifically a polyurethane polymer (claim 6).
The ‘911 patent teaches a medical implant (abstract) wherein the device is coated with polymer material and various therapeutic agents capable of being released (column 2, lines 45-60).  Polymers are taught to include polyurethane (column 3, lines 1-3).  Thicker polymer is taught to be build up on the exterior of the implant while the interior layer remains constant.  Different polymers are also taught to be used on the interior blood side (column 4, lines 1-10).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention as made have a different polymer on the interior of the catheter 
	Response to Arguments:
	Applicant’s arguments have been fully considered and are not deemed to be persuasive.
	New Matter:
	Applicant argues claim 1 has been amended to include concentrations with literal support in the specification as filed.
	In response, the New Matter rejection has been withdrawn as a result of Applicant’s amendment to concentrations specifically disclosed in the specification.
	103 over the ‘698 publication, Feeley, the ‘434 publication, the ‘961 publication and the ‘985 publication:
2) on the inner catheter, clouding and precipitation of the alexidine is likely when exposed to 0.9% saline.  The unexpected antithrombotic concentration range of Alexidine as recited in claim 1 supports Applicant’s position over the current rejection.
	In response, the results presented are not commensurate in scope with the instant claims.  The instant claims are directed to ug/cm2 wherein the presented results are directed to w/w%.  Applicant states the approximate equivalence, however the burden is on Applicant to establish that the results are in fact unexpected, unobvious and of statistical and practical significance.  MPEP 716.02(b).  This cannot be accomplished with approximate data.  Additionally Applicant states the results are found in a narrow concentration range, however the instant claim scope is broad allowing for any amounts greater than 300 ug/cm2 externally and greater than 200 ug/cm2 internally.  
	Applicant argues the declaration demonstrates the unexpected synergistic benefits of having a catheter with an external concentration of alexidine that is about 1.5 to 2.0 w/w% and an internal concentration of alexidine that is about 1 w/w%.
	In response, the results presented are not commensurate in scope with the instant claims.  The instant claims are directed to ug/cm2 wherein the presented results are directed to w/w%.  Applicant states the approximate equivalence, however the burden is on Applicant to establish that the results are in fact unexpected, unobvious and of statistical and practical significance.  MPEP 716.02(b).  This cannot be accomplished with approximate data.  Additionally Applicant states the results are found 2 externally and greater than 200 ug/cm2 internally.  
	Applicant argues the ‘698 patent (Onwumere) teaches alexidine only once in claim 4 and only conventional anithrombotic agents are recited.  Feeley is silent with respect to alexidine.  The ‘434 publication (Gupta) discloses implantable catheters that comprise antimicrobial agent in combination with fibrinolytic agent incorporated into a top coat, wherein antimicrobial agent is not disclosed being used alone without use of fibrinolytic agent.
In response, the ‘698 patent teaches a medical article coated with a composition including a bioactive agent (abstract) where the active agent is selected from a group including alexidine (column 4, lines 65-70) wherein no additional active agents are required to be present.  The ‘698 publication teaches anti-infective agents such as chlorhexidine and alexidine (column 4, lines 50-70) one a medical device such as a catheter (column 3, lines 60-70). 
Applicant argues the ‘434 publication does not call out alexidine as a preferred antimicrobial and there are not examples which use alexidine.  The fact that the ‘434 publication discloses using an antimicrobial agent such as alexidine with a fibrinolytic agent to prevent thrombosis teaches away from using alexidine as an antithrombotic agent.
In response, the instant claims are directed to an antithrombogenically effective and antimicrobially effective amount wherein the amount of alexidine in the internal coating or impregnation is at least 200 ug/cm2.  Thus the combination of references teaching the claimed range of alexidine internally would necessarily result in the 2 [0016].  In certain embodiments the active agent is present at 1ug to 1.1 mg per cm of the catheter [0018].  The average thickness of the coatings is taught to be 1 um to 20 um ([0025-[0026]).  The ‘434 publication teaches alexidine at 200 micrograms per cm length of catheter [0024].  Thus the ‘434 publication teaches alexidine at 200 micrograms per cm on a catheter and the ‘961 publication teaches more specifically 200 ug/cm2 on a catheter, making it obvious to optimize the amount of an anti-infective agent on a catheter.
Applicant argues alexidine is a known antimicrobial agent however has not been used as an anti-thrombogenic agent.  Prior to Applicant’s invention the anti-thrombogenic properties of alexidine had been undiscovered.  Particularly low concentrations are used compared to commonly used antimicrobial agents such as chlorhexidine.
In response, it appears Applicant is arguing unexpected results which are addressed above when first presented.  It is additionally noted Applicant is arguing low concentrations are required for the instant invention, however the claimed range has no upper limit.
Applicant argues the ‘961 publication discloses anti-infective catheters which do not include alexidine or any other biguanide.  The Examiner’s rejection equates the use of pyrimidine analog with alexidine.  The Examiner describes both compounds simply as active agents and suggests that it would have been obvious to one of ordinary in the art 2 is baseless.  A person of ordinary skill would not expected to achieve the same results by using the same amounts of two different agents.  Applicant argues the ‘434 publication does not disclose the internal or external alexidine concentrations.
In response, the ‘698 publication teaches anti-infective agents such as chlorhexidine and alexidine (column 4, lines 50-70) one a medical device such as a catheter (column 3, lines 60-70).  The ‘961 publication teaches an active agent such as an anti-infective agent including chlorhexidine [0030].  The active agent is taught to include a catheter [0029].  The ‘961 publication teaches anti-infective catheters, such catheters include a drug and polymer in the form of a coating (abstract, [0012]).  The active agent is taught to be present on the catheter surface area at from 0.1 ug to 1 mg per cm2 [0016].  In certain embodiments the active agent is present at 1ug to 1.1 mg per cm of the catheter [0018].  The average thickness of the coatings is taught to be 1 um to 20 um ([0025-[0026]).  The ‘434 publication teaches alexidine at 200 micrograms per cm length of catheter [0024].  Thus the ‘434 publication teaches alexidine at 200 micrograms per cm on a catheter and the ‘961 publication teaches more specifically 200 ug/cm2 on a catheter, making it obvious to optimize the amount of an anti-infective agent on a catheter.
	Applicant argues the ‘300 publication and the ‘911 patent do not cure the deficiencies of the ‘698 patent, Feeley, the ‘434 publication, the ‘961 publication and the ‘985 publication.

Conclusion
	No claims are allowed.
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676. The examiner can normally be reached Monday-Thursday 9am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/LYNDSEY M BECKHARDT/Examiner, Art Unit 1613